DETAILED ACTION

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 21, 30 and 39, namely: 
a method, implemented on a machine including at least one processor and at least one storage device, the method comprising: 
obtaining a first volume image and a second volume image; 
obtaining, based on a result of performing an integration for a first ray in the first volume image, a first position with a maximum gray value along the first ray in the first volume image and a first sampling color of the first position; 
determine a second sampling color by sampling a second position in the second volume image corresponding to the first position with the maximum gray value in the first volume image; 
determining a third sampling color based on the first sampling color and the second sampling color; 
sampling the second volume image along a second ray from a starting point until an end point of the second ray to obtain a sampling result, the starting point being determined by the second position in the second volume image corresponding to the first position; and 
fusing the sampling result with the third sampling color to obtain a fourth sampling color corresponding to a fused image, as recited in claim 1 and similarly in claims 30 and 39. 

The closest prior art to the above features includes: Bramon, R., Boada, I., Bardera, A., Rodriguez, J., Feixas, M., Puig, J., & Sbert, M. (2011). Multimodal data fusion based on mutual information. IEEE Transactions on Visualization and Computer Graphics, 18(9), 1574-1587, cited in Applicant’s IDS (“Bramon”). 
Bramon is directed to fusing different data sets to a single image representing the most important features of each underlying data set (see Abstract and Section 3).  The data sets can be multi-modal (Section 3). Bramon further teaches identifying “fusion criteria” in that for each pair of matched voxels, the “most informative” one is selected for the fused data set image (Section 3).  Bramon also teaches using multivolume ray casting to render the fused image, whereby color and opacities are obtained from original transfer functions defined for each input model (Section 3).  See also Fig. 1 for an overview of the pipeline of Bramon.  
However, Bramon does not teach or suggest, in combination with any other references of record and cited herein, the above combination of features contained in Applicant’s independent claims, as shown above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613